Citation Nr: 0948498	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  09-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1952 to December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by the 
St. Paul, Minnesota, Regional Office and Insurance Center 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Bilateral hearing loss was not manifest during active 
service or within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

3.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may an organic disease 
of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in November 2008.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
He was notified that the VCAA notice requirements applied to 
all elements of a claim.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The available record includes a copy of an October 1956 
separation examination, but no other service records.  In 
correspondence dated in November 2008 the Veteran reported 
that he had been unable to locate any private medical records 
to support his claim because the records were only kept for 
seven years.  A November 2008 service department report 
indicates that the Veteran's service records are unavailable 
and that they may have been lost due to fire at a government 
storage facility.  In such cases, the Court has held that 
there is a heightened duty to assist the Veteran in 
developing the evidence that might support his claims, which 
includes the duty to search for alternative medical records.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was 
requested to provide additional information to assist in the 
search efforts for alternative records and in a November 2008 
statement he reported he was unable to recall the dates or 
places of treatment for any hearing related issues during 
active service.  A December 2008 VA determination found the 
Veteran's service treatment records were unavailable for 
review and that further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  A review of the record shows that 
the Veteran was provided a VA examination in November 2008.  
Although the examiner did not have access to the Veteran's 
claims file at the time of the examination, the report shows 
the examiner was fully apprised of the pertinent matters at 
issue and of the Veteran's claims, including that the present 
symptoms were constant.  In a December 2008 report the 
examiner stated that no change was warranted to the provided 
etiology opinion based upon information in the October 1956 
separation examination.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen 
A. Schroeder et. al eds., 1988).  Even if a Veteran does not 
have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria 
of 38 C.F.R. § 3.385 and the evidence links the present 
hearing loss to active service.  Id. at 158.  The threshold 
for normal hearing is 0 to 20 decibels.  Id. at 157.

Service connection can be granted for certain diseases, 
including an organic disease of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records include only an October 1956 
separation examination report.  The examiner noted whispered 
voice test findings of 15/15, bilaterally, and provided an 
"H 1" or normal hearing evaluation on a physical profile 
report.  An examination summary revealed no defects or 
diagnoses.  The Veteran's DD Form 214 reported his primary 
military specialty was wheeled vehicle mechanic. 

In his October 2008 application for VA benefits the Veteran 
requested entitlement to service connection for hearing loss 
and tinnitus.  He stated he was exposed to a great deal of 
acoustic trauma during active service.  He reported that his 
military occupation specialty was wheeled vehicle mechanic, 
but that he also trained with an artillery unit at Fort Sill, 
Oklahoma.  He stated he spent a lot of time in the field 
while serving in Germany and that he was exposed to power 
generator and loud engine noise.  In subsequent statements he 
stated his hearing problems and ringing in the ears had 
existed since active service.  

On VA examination in November 2008 the Veteran reported 
military noise exposure from artillery noise during training 
and truck, generator, and air tools in his duties as a motor 
vehicle repairman during active service.  He stated that 
after service he had farmed hogs, cattle, and crops.  He 
reported that he had not hunted since his discharge from 
service and that he used hearing protection when using loud 
tools at home.  He stated that he had constant bilateral 
tinnitus that started in service.  On audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
50
LEFT
25
15
25
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner, a state-licensed audiologist, noted normal to 
moderate right ear sensorineural hearing loss and normal to 
moderately severe left ear sensorineural hearing loss.  The 
examiner found that it was unlikely that the Veteran's 
hearing loss and tinnitus were caused by or a result of noise 
exposure during active service.  As rationale for the opinion 
it was noted that the Veteran's post-service noise exposure 
with a lifetime of farming hogs, cattle, and crops appeared 
to have contributed more to his hearing loss and tinnitus 
than his noise exposure during two years and active service.  

In subsequent statements in support of his claim the Veteran 
expressed his disagreement with the November 2008 VA 
examiner's opinion and asserted that he was exposed to more 
acoustic trauma during his two years of service than at any 
other time in his life.  He claimed, in essence, that the 
examiner had underestimated his noise exposure during active 
service and had overestimated his post-service noise 
exposure.  In a July 2009 brief the Veteran's service 
representative provided excerpts of a 2006 Institute of 
Medicine publication discussing the effects of military-
related noise exposure and the development of noise-induced 
hearing loss.  The excerpts included reported findings that 
"[t]he evidence is sufficient to conclude that hazardous 
noise levels are and have been present in many military 
settings," that "[t]he evidence is sufficient to conclude 
that certain military personnel from World War II to the 
present have exhibited hearing thresholds while in the 
military that are typical of noise-induced hearing loss," 
that "[t]he evidence is sufficient to conclude that, in the 
absence of audiograms obtained at the beginning and end of 
military service, it is difficult or impossible to determine 
with certainty how much of a specific individual's hearing 
loss was acquired during military service," and that "[t]he 
evidence was sufficient to conclude that noise doses 
associated with hearing loss are likely to be associated with 
tinnitus."

Based upon the evidence of record, the Board finds that 
bilateral hearing loss and tinnitus were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  There is no evidence demonstrating hearing 
loss manifest to a degree of 10 percent or more within one 
year of separation from active service and the available 
medical evidence is persuasive that the Veteran's hearing 
loss and tinnitus were unlikely caused by or a result of 
noise exposure during active service.  The Board notes, that 
even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley, supra, at 160.  However, the November 2008 
VA examiner is shown to have considered the Veteran's report 
of military noise exposure and specifically found that his 
post-service noise exposure was a more significant factor in 
his hearing loss and tinnitus than his noise exposure during 
active service.  The examiner is shown to be a state-licensed 
audiologist and is presumed to have an acquired level of 
expertise in matters related to hearing loss.  The examiner 
is also shown to have been informed of the Veteran's noise 
exposure during and after service and to have adequately 
considered this information as rationale for the provided 
opinion.

The Board further finds that the Veteran's report that he 
experienced hearing loss and tinnitus during active service 
is inconsistent with the findings reported at his October 
1956 separation examination.  The report specifically noted 
whispered voice test findings of 15/15 and a normal hearing 
physical profile.  There were no reported defects or 
diagnoses.  While whispered and spoken voice testing is not 
necessarily a reliable indicator of the presence or absence 
of hearing loss, there is also no objective evidence of 
hearing loss during the years immediately following the 
Veteran's discharge from active military service.  In fact, 
the evidence of record does not contain any demonstration of 
bilateral ear hearing loss subsequent to service, until many 
years after service.  The Veteran has provided no persuasive 
evidence in support of his claim as to a continuity of 
symptoms related to these disorders since active service.  

The Board notes that medical treatise evidence was cited to 
by the Veteran's representative in argument in support of the 
Veteran's claims and that such evidence can provide important 
support when combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
medical treatise excerpts provided do not indicate a 
relationship with a degree of certainty as to warrant further 
development based upon the evidence of record.  In fact, the 
November 2008 VA examiner is shown to have adequately 
considered the affects of military noise exposure in the 
Veteran's case and to have determined that his post-service 
occupation was a more likely contributor to his development 
of hearing loss and tinnitus.  The Board finds this 
determination is within the expertise of the state-licensed 
audiologist and is persuasive.

While the Veteran may sincerely believe that he has hearing 
loss and tinnitus as a result of noise exposure during active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Veteran's statements are indicative of noise 
exposure to some degree during active service, but are not 
probative given the facts of this case as to a loss of 
hearing or tinnitus in service or a continuity of symptoms 
after service.  There is no competent evidence of hearing 
loss or tinnitus for over 50 years after service.  The 
Federal Circuit has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, the Board finds 
that entitlement to service connection for bilateral hearing 
loss and tinnitus must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


